Citation Nr: 0016313	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  99-03 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from June 1965 to August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Columbia, South Carolina Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board notes that a claim of entitlement to service 
connection for stroke secondary to hypertension has been 
presented.  In light of the decision below, however, this 
issue is without legal merit, and hence, no further action is 
necessary.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


FINDINGS OF FACT

The claim of entitlement to service connection for 
hypertension is not supported by cognizable evidence 
demonstrating that it is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The service medical records do not reveal that the veteran 
was diagnosed with hypertension inservice.  The records do 
reveal that at his August 1968 discharge examination, the 
veteran was found to have a blood pressure of 140/90.  In 
addition, three-day blood pressure readings (done in the 
morning and afternoon), the month and year of the report is 
unknown, resulted in averages of 140/90 sitting, 139/91 
recumbent, and 132/90 standing.  Again, however, a diagnosis 
of hypertension was not documented in the service medical 
records.

Medical records from Carl I. Mitchell, M.D., indicate that 
the veteran was diagnosed by VA with hypertension in December 
1975, when he was seen with a blood pressure reading of 
156/94.  During the next evaluation documented in Dr. 
Mitchell's records, in early 1987, the veteran had a blood 
pressure reading of 134/84 and was noted to have high blood 
pressure.  The records document that thereafter Dr. Mitchell 
periodically saw the veteran between 1993 and 1997, and found 
high blood pressure and/or hypertension.  

VA Medical Center (VAMC) outpatient treatment records show 
that the veteran was periodically seen between September 1997 
and June 1998.  These records reflect that the veteran had 
elevated blood pressure readings and that he had a history of 
hypertension since 1975.

The veteran received a VA examination in October 1998.  The 
examiner observed that the veteran had a longstanding history 
of hypertension and took medication for his condition.  The 
examination resulted in a diagnosis of poorly controlled 
hypertension.

II.  Analysis

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Direct service connection may be accorded 
a current disability when the evidence shows affirmatively 
that the disability resulted from injury or disease incurred 
in or aggravated by active service.  Id.  Direct service 
connection may be granted for any disease diagnosed initially 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service.  38 C.F.R. § 3.303(d) (1999).  

Alternatively, if hypertension became manifest to a 
compensable degree within the year following his discharge 
from active duty in 1968 that disease may be presumed to have 
been incurred in service even absent evidence to that effect 
unless there is affirmative evidence to the contrary 
(including a showing of an intercurrent cause for the 
disease).  38 C.F.R. §§ 3.307, 3.309 (1999).  

In the alternative, service connection is available where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition during service or an applicable post-
service presumptive period and still has the condition.  With 
chronic diseases that are shown as such in service so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, will be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  If a disability is not shown to be chronic during 
service or an applicable post-service presumptive period, 
service connection may nevertheless be granted where a 
disorder has been observed in service or an applicable post-
service presumptive period, the symptomatology associated 
with that disorder is manifested with continuity post-
service, and competent evidence relates the present condition 
either to that symptomatology or an in-service injury.  Id.; 
Voerth v. West, 13 Vet. App. 117, 120 (1999).

However, a person who submits a claim for benefits under a 
law administered by the Secretary shall have the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  A well-grounded claim need not be established 
conclusively.  It is sufficient if the evidence of record 
establishes a plausible claim, one which is either 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  Evidence of record will 
be accepted as credible for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is incredible on its face.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  However, incompetent 
evidence will not be considered.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  When the issue is medical in nature, such as 
medical nexus, etiology, or diagnosis, competent medical 
evidence usually is required.  Voerth.

For a claim of entitlement to service connection for a 
disability to be plausible, or well grounded, the record must 
contain competent evidence on each basic element of a 
service-connection claim:  a current disability; the 
incurrence of an injury or disease during active service; and 
a nexus, or causal relationship, between the in-service 
injury or disease and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Proof that a chronic 
condition such as hypertension was manifested to a 
compensable degree within the requisite post-service 
presumptive period from the date of the veteran's separation 
from service will satisfy the second and third of these 
evidentiary requirements.  So will evidence demonstrating the 
possibility that the claimant may establish service 
connection for a disorder on the basis of the regulatory 
provisions pertaining to chronicity or continuity of 
symptomatology.

The Board finds, however, that a well-grounded claim of 
entitlement to service connection for hypertension has not 
been established by the record in this case.  It is clear 
that the veteran has a current diagnosis of hypertension, and 
one that accords with the definition of that disorder 
applicable for VA purposes.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1 ("For purposes of this section, 
the term hypertension means that the diastolic blood pressure 
is predominantly 90mm. or greater . . . .").  However, there 
is insufficient competent evidence linking the veteran's 
current condition to service.  

First, there is no competent evidence that the veteran 
qualifies for a presumption of service connection for his 
current hypertension.  That is, there is no competent 
evidence that within one year from his separation from 
service, the veteran displayed hypertension to a degree 
considered compensable under VA law.  See 38 C.F.R. §§ 3.307, 
3.309.  Under the provisions of Diagnostic Code 7101, a 10 
percent minimal rating for hypertension is warranted when 
diastolic pressure is predominantly 100 or more or when 
continuous medication is necessary for control of the 
condition.  38 C.F.R. § 4.104, Diagnostic Code 7101.  As the 
record contains no medical evidence from this first post-
service year, the presumption of service connection under 
38 C.F.R. §§ 3.307 and 3.309 cannot apply to well ground the 
veteran's claim.

Second, there no plausible showing that service connection is 
possible under the chronicity provision of 38 C.F.R. 
§ 3.303(b).  That is, there is insufficient competent 
evidence that the veteran suffered from hypertension as a 
"chronic" disease during service.  The veteran was never 
diagnosed with hypertension during service.  Nor was it 
documented during service that he had a chronic hypertensive 
condition.  For a showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time that the veteran had the 
disease, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).  While these factors need not be shown through 
evidence contemporaneous with the period of service in 
question or by a particular form of documentation, see Savage 
v. Gober, 10 Vet. App. 488, 495-96 (1997), they must be 
shown.  Necessarily, they must be shown by medical evidence.  
Voerth.  Here, although his service medical records document 
elevated blood pressure readings that qualify as hypertension 
for VA purposes, see 38 C.F.R. § 4.104, Diagnostic Code 7101, 
Note 1, there no evidence that the veteran had a chronic 
hypertensive condition as a "clearcut clinical entity," see 
38 C.F.R. § 3.303(b), during service.  Thus, the chronicity 
provision of 38 C.F.R. § 3.303(b) cannot apply to well ground 
the veteran's claim.

Finally, for a well-grounded claim of entitlement to service 
connection for hypertension to be established outside the 
foregoing provisions, there must be competent - - that is,  
medical - - evidence of a nexus between the veteran's current 
condition and service.  See Caluza; Voerth.  Service 
connection under the general provision of 38 C.F.R. 
§ 3.303(a) is potentially available only if the record 
contains medical evidence of such a nexus.  Caluza.  
Likewise, service connection under the particular regulatory 
provision concerning continuity of symptomatology after 
service, see 38 C.F.R. § 3.303(b), is potentially available 
only if competent evidence of record relates the present 
condition either to that symptomatology or an in-service 
injury.  Voerth.  The record in this case contains no medical 
evidence of a nexus between the veteran's isolated inservice 
elevated blood pressure readings and his post-service 
symptomatology.  Without competent evidence of such a nexus 
the claim is not well grounded, and the benefit sought on 
appeal must be denied.

In reaching this decision the Board considered the veteran's 
own, sincerely held belief that his current hypertension is 
related to his condition during service.  The veteran, 
however, as a lay person is not competent to offer an opinion 
as to the etiology of the current disability for which he is 
claiming entitlement to benefits.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). 

Lastly, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disability.  Robinette v. Brown, 8 Vet. App. 69 
(1995).


ORDER

A well-grounded claim not having been presented, the claim of 
entitlement to service connection for hypertension is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

